Citation Nr: 0519324	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  97-29 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for dermatophytosis pedis 
of both feet, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted an increased rating of 10 percent for 
dermatophytosis pedis of both feet, effective August 30, 
1996.  In June 2000, the RO denied the veteran's claim for an 
increased rating for dermatophytosis pedis of both feet.  In 
December 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in July 2004 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

The veteran failed, without good cause, to report for a VA 
examination which was necessary to evaluate his service-
connected dermatophytosis pedis of both feet and there is 
insufficient evidence upon which to render an informed 
decision as to the issue of entitlement to an increased 
rating for the veteran's service-connected dermatophytosis 
pedis of both feet.


CONCLUSION OF LAW

The claim of entitlement to an increased disability rating 
higher than 10 percent for dermatophytosis pedis of both feet 
is denied based on the veteran's failure to report for a 
necessary and scheduled VA examination.  38 C.F.R. § 3.655(b) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed March 
1997 rating decision, October 1997 statement of the case 
(SOC), and July 2000, July 2003, and March 2005 supplemental 
statements of the case (SSOC's) that discussed the pertinent 
evidence, and the laws and regulations related to an 
increased rating claim for dermatophytosis pedis of both 
feet.  These documents essentially notified the veteran of 
the evidence needed to prevail on his claim.

In addition, in a March 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was notified 
again in August 2002 and August 2004.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letters dated in March 
2001, August 2003, and August 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a March 1997 rating decision, the RO granted an 
increased rating for dermatophytosis pedis of both feet that 
the veteran appealed.  In June 2000, the RO denied the 
veteran's claim for an increased rating.  The VCAA became 
effective in November 2000.  In March 2001, August 2002, and 
August 2003, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2001, August 2002, and 
August 2004 was not given prior to the first AOJ adjudication 
of the claim, the subsequent VA letters corrected any 
procedural errors.  The notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated in March 1999 and April 
1999.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA examination in December 1996, and the 
examiner rendered a considered medical opinion based on the 
available evidence.  The veteran subsequently asserted his 
disagreement with his assigned disability rating and was 
scheduled for a VA examination in October 2002.  However, he 
failed to report to the examination.  After the veteran 
testified at the December 2003 Board hearing that he had 
missed the October 2002 examination due to scheduling 
conflicts, the Board remanded this case and the veteran was 
scheduled for another VA examination in January 2005.  
However, the veteran again failed to report, or provide any 
reason for such failure.  The record also shows the veteran 
previously had failed to report without good cause to 
examinations that were scheduled in August 1999 and September 
1999.  The CAVC has held that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The veteran has not satisfied his responsibilities 
in the development of his claim.

Thus, upon a review of the claims folder, the Board finds 
that the veteran and his representative were notified of the 
evidence and information necessary to substantiate his 
increased rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The RO originally granted service connection for 
dermatophytosis pedis in February 1971, assigning a 
noncompensable rating.  In March 1997, the RO granted an 
increased rating of 10 percent for dermatophytosis pedis, 
effective August 30, 1996.  The veteran appealed this action.  
In June 2000, the RO denied the veteran's increased rating 
claim noting that the veteran had failed to report to VA 
examinations scheduled in August 1999 and September 1999.  

A December 1996 VA examination report shows scaling of the 
feet and cracks between the toes and subungual hyperkeratosis 
of the toe nails.  The diagnosis was moccasin tinea pedis 
with secondary fissuring and pain.  A March 1999 VA clinical 
record shows treatment for pain in both feet.  An April VA 
podiatry clinical record shows scaling and history of 
pruritus, interdigital maceration secondary to infection and 
cellulitis, and a diagnosis of tinea pedis.  The veteran 
testified at the December 2003 Board hearing that his feet 
are scaly and flaky with cracks between the toes and are very 
painful.

A determination on whether the veteran is entitled to an 
increased rating cannot be established based on the above 
evidence.  As noted, the veteran was scheduled for a VA 
examination January 2005 to determine the present severity of 
dermatophytosis pedis of both feet, but failed to report or 
provide any reason for such failure.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his increased 
rating claim and did not set forth good cause for such 
failure.  The veteran and his representative were furnished 
with a copy of the July 2004 Board remand, which notified the 
veteran that failure to report for a scheduled examination 
without good cause could result in denial of the claim under 
38 C.F.R. § 3.655.  The RO also advised the veteran in a 
December 2004 letter that the law provides that failure to 
report to the scheduled January 2005 VA examination without 
good cause would result in the claim being rated based on the 
evidence of record.  Additionally, the veteran and his 
representative previously had been furnished with a July 2000 
supplemental statement of the case (SSOC) containing the 
provisions of 38 C.F.R. § 3.655, and notice that the 
veteran's claim was denied in accordance with those 
provisions.  The July 2004 Board remand, December 2004 
letter, and July 2000 SSOC were mailed to the veteran's 
address of record and were not returned as undeliverable.  
Notwithstanding this, neither the veteran, nor his 
representative has made an attempt to explain to the RO why 
he failed to report for the scheduled January 2005 VA 
examination relevant to the claim.  

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law in that the veteran has 
claimed over the course of this appeal that his disability is 
more severely disabling than currently rated.  The veteran's 
own contentions require additional medical examination to 
address the level of impairment.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in January 2005, without 
offering any explanation for his failure to cooperate.  The 
veteran was notified in a July 2000 SSOC, July 2004 Board 
remand, and a December 2004 VA letter that failure to appear 
to his examination would result in the denial of his appeal, 
citing to 38 C.F.R. § 3.655.  The Court has held that the 
duty to assist is not a one-way street.  If a veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under 
these circumstances, the Board has no alternative but to deny 
the veteran's claim as a matter of law.  See 38 C.F.R. § 
3.655 (2004).








ORDER

Entitlement to an increased rating for dermatophytosis pedis 
of both feet, currently rated as 10 percent disabling is 
denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


